Citation Nr: 1745362	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to increased initial ratings for degenerative disc disease of the thoracolumbar spine, rated as 10 percent disabling prior to March 31, 2016, and 20 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1995 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case is now under the Jurisdiction of the VA RO in Wichita, Kansas.

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded this case in November 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2017, the Board informed the Veteran that additional evidence relevant to the matter on appeal had been received since the most recent adjudication of the appeal by the AOJ in April 2016.  The Board informed the Veteran that he has the right to have the case remanded so that the AOJ could review the additional evidence in the first instance.  Later in September 2017, the Veteran responded, requesting that the case be remanded to the AOJ for review of the additional evidence.  Therefore, the matter on appeal must be remanded so that the AOJ may consider the additional evidence in the first instance and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Review all evidence of record, specifically to include the additional evidence associated with the record since the April 2016 supplemental statement of the case, and readjudicate the Veteran's appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

